UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 11-1114


ROSEMARY SUSKO, d/b/a Rosemont Manor,

                  Plaintiff – Appellant,

          v.

CITY OF WEIRTON; MARK HARRIS; WILLIAM MILLER; ROD ROSNICK;
JIM MCHENRY; GARY DUFOUR; DEWEY GUIDA; TOM VIRTUE; BOB
ARANGO; BOB MRVOS; ETHEL YEAGER, as Executrix of the Estate
of John Yeager, deceased, substituted as a party in place of
John Yeager,

                  Defendants – Appellees,

          and

JOHN YEAGER,

                  Defendant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:09-cv-00001-FPS-JES)


Submitted:     August 10, 2011                 Decided:   August 18, 2011


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Paul J. Harris, Wheeling, West Virginia, for Appellant.    David
L. Wyant, BAILEY & WYANT, P.L.L.C., Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Rosemary Susko appeals the district court’s judgment

granting Defendants’ summary judgment motions on her 42 U.S.C.

§ 1983 (2006) claims against them.        We have reviewed the record

and   find   no   reversible   error.    Accordingly,     we    affirm   the

district court’s judgment.        See Susko v. City of Weirton, No.

5:09-cv-00001-FPS-JES (N.D.W. Va. Jan. 20, 2011).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     3